Citation Nr: 1527205	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-16 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to April 1967.

This matter comes to the Board of Veterans Appeals (Board) on appeal of a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

After a March 2014 supplemental statement of the case was issued, the Veteran submitted private medical treatment records.  An automatic waiver of Agency of Original Jurisdiction (AOJ) consideration applies in this case because the Veteran's substantive appeal was received after February 2, 2013, the new evidence was submitted after the April 2015 Board hearing, and the Veteran has not requested the Board to remand the case for AOJ consideration of the evidence.  See 38 U.S.C.A. § 7105 (West 2014).

The issues of entitlement to service connection for a right knee disability and entitlement to service connection for a left knee disability, claimed as secondary to right knee disability, have been raised by the record in a VA Form 21-526EZ, received by VA in April 2015, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran had foreign service at the Takhli Air Force Base during the period of January 1964 to April 1967, as a weapons mechanic.  There is no evidence of duty or visitation in the Republic of Vietnam and the most probative evidence does not indicate that the Veteran was exposed to Agent Orange or other herbicides during his active duty in Thailand.

2.  Diabetes mellitus was not present during active service, within the first post service year, and has not otherwise been related to active service by competent evidence or statements related to chronicity.


CONCLUSION OF LAW

The criteria for service connection for type II diabetes mellitus are not met.  38 U.S.C.A. § 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  A June 2012 VA letter satisfied the duty to notify provisions with respect to service connection and requested that the Veteran identify any instances of exposure to Agent Orange with an explanation of when, where, and how.  The letter also notified the Veteran regarding the regulations pertinent to the establishment of an effective date and disability rating.  

As to the duty to assist, VA secured all identified evidence to include the Veteran's service treatment records, service personnel records, private treatment records, and VA medical treatment records.  The AOJ conducted the development required to adjudicate a claim based on exposure to herbicides in Thailand.  The Veteran reported generally that he was on or near the air base perimeter in Thailand and he worked on aircrafts and tanks with Agent Orange on them.  He did not respond to VA's request to identify any instances of exposure to Agent Orange with an explanation of when, where, and how.  The AOJ contacted the National Personnel Records Center (NPRC) and received a response that there was "no record" of exposure to herbicides.  A December 2012 memorandum from the JSRRC coordinator reflected a formal finding of a lack of information required to corroborate herbicide exposure during service in Thailand.  The formal finding from the JSRRC coordinator stated that there was insufficient information to conduct a search of Air Force or National Archives Records Administration (NARA) records.  The memorandum stated that there was no evidence that the Veteran served in a military occupational specialty (MOS) which would include duties on the perimeter while assigned in Thailand.  It was noted that the Veteran did not provide statements regarding his assignment and duties on the perimeter of bases located in Thailand.  The Board finds that such action conforms to the VA Adjudication Procedures Manual, Part IV, ii.2.C.10.q.  In this respect, the AOJ noted that the Veteran's MOS was not shown to require him to be near the air base perimeter and the Veteran did not submit any other evidence to show that his MOS would take him to the air base perimeter.  Such was not shown by any other credible evidence to include daily work duties or performance evaluation reports.  The records only show that he worked on the flight line, which has not been shown to be at or near the base perimeter.  Indeed, the Veteran only generally stated that his duties brought him on or near the air base perimeter without any details or explanation.  As such, further development is not required.  Again, the JSRRC coordinator made a formal finding that sufficient information to verify herbicide exposure did not exist and the claim was decided based on the evidence of record.  Id.  Accordingly, the Board finds that all necessary development has been completed.  

A VA examination was not provided with respect to the Veteran's claim.  As will be discussed below, the service treatment records are absent for the claimed type II diabetes mellitus and there were no statements or evidence of record relating the disability to active service (other than exposure to herbicides) or describing any continuity of symptomatology.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Robinson v. Peake, 21 F.3d. 545, 553 (Fed. Cir. 2008) (explaining that the Board need not consider all possible theories of entitlement in order to render a valid opinion and errs only when it fails to address a theory of entitlement raised by the claimant or reasonably raised by the record).  Accordingly, a remand for a VA examination and opinion is not required.   

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veteran was assisted at the hearing by a representative.  The issue on appeal was explained by the VLJ.  The Veteran's representative and the VLJ asked questions regarding the type II diabetes mellitus to include the Veteran's service in Thailand.  The Veteran was also asked regarding his medical treatment.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria and Analysis

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and diabetes mellitus, is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

A veteran who, during active naval service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(f).  Specified diseases associated with exposure to Agent Orange may be presumed to have been incurred in or aggravated by service.  In relevant part, these diseases include type II diabetes mellitus.  38 C.F.R. § 3.309(e).

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence in the claims file.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board will first address whether the Veteran is entitled to presumptive service connection for type II diabetes mellitus under 38 C.F.R. § 3.309(e).

The Veteran's DD Form 214 reflects that the Veteran received numerous decorations and medals, to include the VSM w/2BSS and RVCM.  As noted by the Federal Circuit, the receipt of the VSM alone does not establish service in Vietnam and "service in Vietnam" will not be presumed based upon the Veteran's receipt of a VSM.  Haas, 525 F.3d at 1196.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  In addition, the RVCM was awarded to military personnel who served in Vietnam or provided war support from outside of Vietnam and is not on its own indicative of service in Vietnam.  The Veteran's service personnel records reflect that he served in Thailand, not Vietnam.  The Veteran has not stated that he ever set foot in Vietnam or its waterways.  Instead, he contends that he is entitled to presumptive service connection on the basis that he was exposed to herbicide agents in Thailand.  In this respect, he stated that he serviced aircrafts that sprayed herbicides in Vietnam and his duties took him near or by the air base perimeter.   

The Veteran's DD Form 214 shows that he served on active duty from January 1964 to April 1967 with a total of eleven months and twenty-seven days of foreign service.  The service personnel records show that he was stationed at the Takhli Air Base.  His MOS was weapons mechanic.  

The Veteran contends that he was on or near the air base perimeter and he came in contact with herbicides due to his service of tanks and aircrafts that flew to Vietnam.  

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR); Compensation and Pension Bulletin, May 2010.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled, "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Id.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id.  If a Veteran served on one of those air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  Id.  

The Veteran has neither claimed having served as security policeman, security patrol dog handler, or as a member of a security police squadron.  However, he and his representative generally stated that he worked on or near the air base perimeter.  However, the Veteran was provided the opportunity to provide details regarding his exposure, but did not do so.  There is no other credible evidence that serves to support the Veteran's general contention of working near the air base perimeter.  The service records only show that he worked on the flight line, with no mention of any work or duties near the air base perimeter.  

In fact, the Veteran's main testimony and assertions relate to exposure that he allegedly received as a result of servicing air crafts and tanks.  The Board finds that such an assertion is inherently speculative so as to not constitute credible evidence of exposure to herbicides.  The Veteran has not been shown to be competent to state whether a particular material or substance is an herbicide agent.  Furthermore, the memorandum for the record, as listed in the body of the May 2013 Statement of the Case, acknowledged the absence of medical studies that show harmful health effects from such secondary or remote herbicide contact that may have occurred.  

Accordingly, the Board finds that service connection on a presumptive basis due to exposure to certain herbicide agents is not warranted.  38 C.F.R. §§ 3.307, 3.309.

Notwithstanding the foregoing presumption provisions, the Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  However, the Board also finds that service connection is not warranted on a nonpresumptive direct-incurrence basis.

The service treatment records are absent for any indication of diabetes mellitus.  In the separation report of medical history dated in April 1967, the Veteran checked the box "no" when asked whether he had or ever had sugar or albumin in urine.  The Veteran reported knee trouble and treatment for skin disease, but denied all other pertinent medical issues or surgery.  The report of medical examination dated in April 1967 shows that his endocrine system was clinically evaluated as normal and the report is otherwise absent for any documentation related to diabetes mellitus.  

There is no indication of type II diabetes mellitus within one year of service discharge, or until years later.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  Indeed, the Veteran himself acknowledged that his disability onset years after active service-in 1996.  See VA Form 21-526, Veterans Application for Compensation and/or Pension.  

In addition, there is no competent evidence relating the Veteran's type II diabetes mellitus to active service.  The Board recognizes the Veteran's contentions that his diabetes mellitus type II is related to exposure to herbicides, specifically, Agent Orange.  However, again, exposure to herbicides has not been established as explained above and the Veteran has not contended that his type II diabetes mellitus is otherwise related to active service.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the question as to whether type II diabetes mellitus is related to an event, injury, or disease in active service, is a complex medical question.  The Veteran has not been shown to possess medical knowledge or expertise and is therefore not competent to provide an opinion as to the etiology of his disability.  See also Kahana v. Shinseki, 24 Vet. App. 428 (2011).

A VA medical treatment record noted "personal history of exposure to Agent Orange."  The Board finds that this history, reported by the Veteran, is not competent medical evidence of a relationship between any disability and active service.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (The mere transcription of medical history does not transform the information into competent evidence merely because the transcriber happens to be a medical professional.).

With respect to any continuity of symptomatology, the Veteran did not provide any statements regarding the continuity of symptoms since service.  The evidence does not otherwise reflect continuity of symptoms since active service.  Therefore, service connection based on continuity of symptomatology is not warranted.  38 C.F.R. § 3.303(b).

Finally, certain diseases, such as a diabetes mellitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  There is no evidence of type II diabetes mellitus within one year of discharge from active duty.  Therefore, presumptive service connection is not warranted.

As the preponderance of the evidence is against the claim for service connection for type II diabetes mellitus, the benefit-of-the doubt doctrine is not for application and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 49, 53-56 (1990).


ORDER

Entitlement to service connection for type II diabetes mellitus is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


